Proceeding to review determination of State Commissioner of Social Services, dated December 3, 1971, unanimously dismissed as academic, without costs and without disbursements. Respondent Department of Social Services has unconditionally, in open court, offered to restore to petitioner the entire amount deducted from her benefit checks, the subject matter of the proceeding, and petitioner is therefore no longer a party aggrieved. Concur — Stevens, P. J., Markewich, Nunez, Steuer and Capozzoli, JJ.